                         1 MATTHEW C. CLARK, ESQ.
                           STATE BAR NO. 218784
                         2 CHAD J. BOYLES, ESQ.
                           STATE BAR NO. 276508
                         3 CHAIN | COHN | STILES

                         4 1731 Chester Avenue
                           Bakersfield, CA 93301
                         5 Phone: (661) 323-4000
                           Fax: (661) 324-1352
                         6
                           Attorneys for Plaintiffs
                         7

                         8
                                    SUPERIOR COURT OF CALIFORNIA, UNITED STATES DISTRICT COURT
                         9
                                                   EASTERN DISTRICT OF CALIFORNIA
                      10

                      11
                         OFILIA RAMIREZ; THE ESTATE OF               CASE NO. 1:17-CV-01545-JLT
                      12 ROBERT RAMIREZ, SR., by its successor-
                                                                     JOINT STIPULATION AND PROPOSED
                      13 in-interest, OFILIA RAMIREZ; ROBERT         ORDER TO DISMISS CASE
                         RAMIREZ, JR; PATRICIA AGUIRRE;
                      14 SYLVIA ANN RAMIREZ,                         (Doc. 22)
                      15                     Plaintiffs,

                      16           v.

                      17 HOOVER TREATED WOOD
                         PRODUCTS, INC.; DOES 1 TO 50,
                      18 INCLUSIVE,
                      19                     Defendants.
                      20
                             ///
                      21

                      22 ///

                      23
                             ///
                      24

                      25 ///

                      26
                             ///
                      27
                             ///
                      28
CHAIN | COHN | STILES                                               -1-
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301                     JOINT STIPULATION AND PROPOSED ORDER TO DISMISS CASE
     (661) 323-4000
 1                                       JOINT STIPULATION

 2         COME NOW the parties jointly stipulate as follows:

 3         The parties have achieved a written settlement agreement, which is now fully executed and

 4 binding. Pursuant to the parties' settlement agreement this action should be dismissed with

 5 prejudice pursuant to Rule 41 (a)(1 )(A)(ii) of the Federal Rules of Civil Procedure. Each party to

 6 bear their own costs and attorneys’ fees.

 7
     DATED:      January 3, 2019         CHAIN | COHN | STILES
 8

 9                                        /s/ Matthew C. Clark
                                         _______________________________________
10                                       MATTHEW C. CLARK, ESQ.
                                         Attorneys for Plaintiffs
11

12
     DATED:      January 3, 2019         WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP
13
                                          /s/ Ian I. Stewart
14                                       _______________________________________
                                         IAN I. STEWART, ESQ.
15                                       Attorneys for Defendant
16
                                                 ORDER
17

18
19

20
     IT IS SO ORDERED.
21

22      Dated:     January 4, 2019                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                 -2-
                        JOINT STIPULATION AND PROPOSED ORDER TO DISMISS CASE
